DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 23-27, 31, 35-38 is/are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Guo (US20180266774).
Regarding claim 23, Guo discloses a recuperator (Fig. 5-10), comprising: hexagonal sheets (sheets 3; Fig. 5-10) connected to form a stack in which the hexagonal sheets are parallel and are connected at periphery portions thereof by connecting bodies (via projections 9 and 
Regarding claim 24, Guo discloses the limitations of claim 23, and Guo further discloses   the sheets are made of plastic (plastic ¶[0060]).
Regarding claim 25, Guo discloses the limitations of claim 1, and Guo further discloses    wherein the passage openings are positioned between adjacent ones of the connecting bodies (see openings in frames 4 of neighboring sheets).
Regarding claim 26, Guo discloses the limitations of claim 1, and Guo further discloses    the passage openings are formed in the connecting bodies (see openings in frames 4 of sheets)
Regarding claim 27, Guo discloses the limitations of claim 1, and Guo further discloses    the passage openings are positioned on opposite sides of the stack (see openings in frames 4 of sheets 3).

Regarding claim 35, Guo discloses the limitations of claim 23, and Guo further discloses         the periphery of the housing is bar-shaped (see shape of housing formed by stack of frames 4).
Regarding claim 36, Guo discloses the limitations of claim 23, and Guo further discloses       each of the hexagonal sheets along its periphery portion is completely surrounded by one of the connecting bodies (frames 4).
Regarding claim 37, Guo discloses the limitations of claim 23, and Guo further discloses    the connecting bodies are injection-moulded (¶[0064]).
The recitation "injection molded" is considered to be a product by process limitation.  MPEP 2113 clearly states "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different processes."   In this instance, the product taught by Guo is the same as or makes the product claimed obvious, meeting the limitation of the claim.
Regarding claim 38, Guo discloses the limitations of claim 23, and Guo further the hexagonal sheets are over-molded with material of the connecting bodies along a first part of a periphery of the connecting bodies during injection molding of the connecting bodies at the periphery of the hexagonal sheets (¶[0064]).
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo (US20180266774) in view of Ramm-Schmidt (US5775410). 
Regarding claim 28, Guo teaches the limitations of claim 23, and Guo is silent to the protruding parts are tapered.
Ramm-Schmidt teaches the protruding parts (29; Fig. 5) are tapered, in order to prevent movement of the plates (Col. 6, lines 40-50).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Guo to include the truncated .  
Claims 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo (US20180266774) in view of Nilsson (US4872506). 
Regarding claims 29-30, Guo teaches the limitations of claim 23, and Guo does not teach a sealing body positioned between connected ones of the connecting bodies, wherein the sealing body is connected to one of the connected ones of the connecting bodies.
Nilsson teaches a sealing body (layer with lower hardness 7 on protruding metal strip 5; Fig. 2) positioned between connected ones of the connecting bodies, wherein the sealing body (layer with lower hardness 7 on protruding metal strip 5; Fig. 2)  is connected to one of the connected ones of the connecting bodies, in order to provide improved sealing (Col. 2, lines 15-35).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Guo to include the sealing body of Nilsson, in order to provide improved sealing (Col. 2, lines 15-35).
Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo (US20180266774) in view of Mullen (US20180363929). 
Regarding claim 32, Guo teaches the limitations of claim 23, and Guo does not teach wherein alternating ones of the hexagonal sheets in the stack are made of different materials.
Mullen  teaches wherein alternating ones of the hexagonal sheets in the stack are made of different materials (12a/12b/12c; Fig. 2B, polymer ¶[0003] & aluminum ¶[0023]), in order to provide a stiffened total heat exchanger (¶[0017]).  
.  
Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo (US20180266774) in view of Riendeau (US20130269906). 
Regarding claim 33, Guo teaches the limitations of claim 23, and Guo does not teach wherein a portion of the hexagonal sheets are permeable to moisture and a portion of the hexagonal sheets are not permeable to moisture.
Riendeau further teaches a portion of the number of sheets is made of a moisture-permeable material (polymer filled perforated areas 6) and the other portion of the number of sheets is made of a material which is not permeable to moisture (aluminum - ¶[0010]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Guo to include the materials of Riendeau, in order to use both a structurally strong material for sensible heat exchange and a polymer material for controlled latent energy exchange (¶[0010]).
Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo (US20180266774) in view of Gibbon (GB2080930). 
Regarding claim 34, Guo teaches the limitations of claim 23, and Guo does not teach wherein alternating ones of the connecting bodies in the stack are made of different materials.
Gibbon teaches wherein alternating ones of the connecting bodies in the stack are made of different materials (metal & elastomeric – Page 1, lines 45-55), in order to provide a 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Guo to include the sealing body of Gibbon such that the materials in the satcke are different in an alternating fashion, in order to provide a weldable, and thus more reliable, connection body for fluids of toxic or corrosive mediums and traditional elastomeric connection bodies for fluids that are not toxic or corrosive (Page 1, lines 15-40).
Response to Arguments
Applicant's arguments filed 11/16/2021 have been fully considered but they are not persuasive. 
Applicant argues Guo discloses a “snap fit connection” whereas the claim requires a “press fit connection.”  As evidence for this position, Applicant cites elements 9 and 10 which are in part referred to as “snap projections” and “snap grooves,” respectively.  
 Examiner respectfully traverses this argument.  Guo, contrary to Applicant’s assertions, discloses a press fit connection as presently claimed.  Applicant is directed to paragraph [0038], which discloses the connection is an “interference connection” which a POSITA would recognize as a synonym for “press fit connection” ( press fit  n. Engineering an interference fit between two parts in which one is forced under pressure into a slightly smaller hole in the other – Oxford English Dictionary).  Further, the Figures of Guo do not show any features associated with a snap fit (interlocking components), but rather components (elements 9 and 10) which are configured to be press fit together.  Finally, regarding the nomenclature used in Guo cited 第一热交换板1和第二热交换板2通过卡接凸起9和卡接凹槽10的配合过盈连接”translated by USPTO Translator Irina Knizhnik on 11/22/2021 as “the first heat exchange plate 1 and the second heat exchange plate 2 are connected by interference fit between the clamping protrusion 9 and the clamping slot 10.”  Thus, Examiner contends the preponderance of the evidence supports Examiner’s position the connection is a press fit as claimed. 
Applicant’s arguments with respect to Guo (page 8-9) regarding the alternating profiled and flat sheets of claim 23 are not persuasive.  Applicant argues the “guide grates” of Guo are “different than a profiled sheet as defined in the present application.”  
In response to applicant’s argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the “profiled sheets as defined in the present application”) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Here, Applicant has not clearly redefined “profiled sheet” in the specification, and thus the plain meaning of the term, in light of the specification does not preclude the sheets of Guo having said “guide grates” as reading on “profiled sheets.”
For at least the reasons stated above, Applicant’s arguments are found unpersuasive and the rejection is maintained. 
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S RUPPERT whose telephone number is (571)272-9911. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC S RUPPERT/Primary Examiner, Art Unit 3763